ITEMID: 001-95703
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: KONCEK AND OTHERS v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicants are three Slovakian nationals. Mr Dušan Konček (the first applicant) was born in 1944 and lives in Košice. The second applicant, Mr Milan Konček, is the first applicant’s brother who was born in 1951 and lives in Košice. The third applicant, Mrs Jolana Končeková, was their mother. She was born in 1921, lived in Rybník pri Ratkovej and died on 26 February 2006. The Slovak Government (“the Government”) were represented by their Agent, Mrs M. Pirošíková.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 14 June 2001 the applicants filed an action with the Rimavská Sobota District Court claiming a sum of money. On 1 October 2001 the applicants specified their action.
On 6 February 2002 the District Court delivered a payment order. On 25 February 2002 the defendant company filed an objection to the order. The order ceased to have effect.
The District Court scheduled hearings for 17 April and 6 May 2002. On 5 and 29 April 2002 the applicants requested that the hearings be cancelled and that their representative be heard, for reasons of procedural economy, by a court in Košice.
On 25 June 2003 the applicants’ representative was heard by a different court in accordance with the applicants’ above proposal. On 7 July 2003 the case file was returned to the Rimavská Sobota District Court.
On 12 November 2003 the District Court dismissed the action. On 30 December 2003 the Banská Bystrica Regional Court quashed the first-instance judgment.
The applicants challenged the length of the proceedings before the Rimavská Sobota District Court by way of a constitutional complaint. On 20 May 2004 the Constitutional Court found that the applicants’ right under Article 6 § 1 of the Convention to a hearing within a reasonable time had not been violated. It held that there had been a single period of inactivity between 7 July and 12 November 2003 which did not justify the conclusion that the length of the proceedings was excessive. It noted that the applicants by their unspecific action had contributed to the overall length of the proceedings.
On 19 July 2004 the District Court rejected the action. The decision was quashed by the court of appeal on 29 September 2004.
On 29 September 2005 the case was assigned to another judge.
On 26 February and 28 October 2008 the District Court dismissed the action and the judgments were quashed by the court of appeal on 19 August 2008 and 25 February 2009, respectively. The proceedings are pending.
